Exhibit 10.1

METAVANTE TECHNOLOGIES, INC.

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

OF

FRANK R. MARTIRE

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT is made as of the 1st day of
November, 2008 by and between Metavante Technologies, Inc., a Wisconsin
corporation (“Metavante Technologies”), and Frank R. Martire (the “Executive”).

RECITALS

WHEREAS, Metavante Technologies and the Executive are parties to that certain
Employment Agreement (the “Employment Agreement”) dated as of November 1, 2007;
and

WHEREAS, the parties wish to amend the Employment Agreement to reflect a change
in the Executive’s title;

NOW, THEREFORE, the parties hereby agree as follows:

1. Section 3(a) of the Employment Agreement is hereby amended to change the
Executive’s title from “President and Chief Executive Officer” to “Chairman of
the Board and Chief Executive Officer”.

2. Section 10(b)(ii)(C) is revised to read “a material diminution of the
Executive’s title from Chairman of the Board and Chief Executive Officer. “

3. Except as set forth above, no other changes are made to the Employment
Agreement and the Employment Agreement remains in full force and effect.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

METAVANTE TECHNOLOGIES, INC. By:  

/s/ Donald W. Layden, Jr.

Name:   Donald W. Layden, Jr. Title:   Senior Executive Vice President, General
Counsel and Secretary

/s/ Frank R. Martire

Frank R. Martire